Per Curiam.
We affirm in this Anders1 appeal of the trial court's disposition of appellant's violation of probation proceeding, but remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Brown v. State , 82 So.3d 910 (Fla. 4th DCA 2011) ; Rey v. State , 904 So.2d 566 (Fla. 4th DCA 2005), Riley v. State , 884 So.2d 1038 (Fla. 4th DCA 2004).
Damoorgian, Levine and Klingensmith, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).